Case: 20-50257     Document: 00515914612         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 25, 2021
                                  No. 20-50257                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rudy Naranjo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:05-CR-134-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Rudy Naranjo, federal prisoner # 65240-080, was convicted by a jury
   of drug and firearm offenses and sentenced to, inter alia, 480-months’
   imprisonment. He challenges the district court’s denying his two motions
   for sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50257      Document: 00515914612           Page: 2    Date Filed: 06/25/2021




                                     No. 20-50257


   L. No. 115-391, § 404, 132 Stat. 5194, 5222, which provides courts discretion
   to reduce sentences for certain covered offenses.
          The first motion also sought relief under 18 U.S.C. § 3582(c)(2).
   Additionally, he filed a purported Federal Rule of Civil Procedure 60(b)
   motion, which the court denied. (The court construed Naranjo’s first § 404
   motion as an unauthorized motion and denied it for lack of jurisdiction.
   Therefore, he was not precluded from filing a second motion under § 404(c)
   of the First Step Act. See United States v. Hegwood, 934 F.3d 414, 417 (5th
   Cir.), cert. denied 140 S. Ct. 285 (2019).)
          Naranjo’s notice of appeal, however, identified only the order denying
   his second § 404 motion as the subject of his appeal. See Fed. R. App.
   P. 3(c)(1). He did not file a notice of appeal regarding the order dismissing
   his first § 404 motion or for the order denying his purported Rule 60(b)
   motion. Therefore, we do not have jurisdiction to review those two orders.
   See United States v. Clayton, 613 F.3d 592, 594 (5th Cir. 2010); United States
   v. Coscarelli, 149 F.3d 342, 343, 343 n.3 (5th Cir. 1998) (en banc). In addition,
   Naranjo’s claiming he was entitled to relief under § 3582(c)(2) was raised in
   his first § 404 motion and in his Rule 60(b) motion. Therefore, we also lack
   jurisdiction to consider relief under § 3582(c)(2). See Clayton, 613 F.3d at
   594.
          In short, we have jurisdiction only over the order concerning the
   second § 404 motion. According to Naranjo, the court erred in denying that
   motion by not: ordering a revised presentence investigation report (PSR) or
   conducting a substantive review of the merits; ruling the sentence imposed
   for his firearms offense was illegal; applying the 2018 Sentencing Guidelines
   when evaluating his motion; and reversing his career-offender designation.
   There is no dispute Naranjo’s convictions of cocaine-base offenses, in




                                           2
Case: 20-50257      Document: 00515914612           Page: 3    Date Filed: 06/25/2021




                                     No. 20-50257


   violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), constitute covered offenses
   under § 404.
          A district court’s deciding whether to reduce a sentence under the
   First Step Act is generally reviewed for abuse of discretion. United States v.
   Batiste, 980 F.3d 466, 469 (5th Cir. 2020). “A court abuses its discretion
   when the court makes an error of law or bases its decision on a clearly
   erroneous assessment of the evidence.” Id. at 469 (internal quotation marks
   and citation omitted). “[T]o the extent the court’s determination turns on
   the meaning of a federal statute such as the [First Step Act], our review is de
   novo”. United States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied,
   140 S. Ct. 2699 (2020) (internal quotation marks and citation omitted).
          With respect to his second motion, Naranjo has not shown the court
   failed to conduct a complete substantive review or otherwise abused its
   discretion. See Batiste, 980 F.3d at 469. The First Step Act provides the
   court “limited authority” to reduce a sentence, not authority to conduct “a
   plenary resentencing proceeding”. Hegwood, 934 F.3d at 418 (citation
   omitted). Accordingly, the court did not err by not sua sponte ordering a
   revised PSR. The court considered the parties’ claims and declined to
   exercise its discretion to reduce Naranjo’s sentence for the covered cocaine-
   base offenses because the statutory range and the Guidelines range for his
   powder cocaine offenses had not changed. It also determined Naranjo’s
   current sentence at the bottom of the Guidelines range was sufficient, but not
   greater than necessary, to comply with the 18 U.S.C. § 3553(a) sentencing
   factors.
          Concerning whether the sentence for Naranjo’s firearms offense was
   improper, such relief is unavailable under § 404 of the First Step Act because
   it appears nowhere in the statute. Accordingly, the court did not abuse its
   discretion by denying the claim. See United States v. Stewart, 964 F.3d 433,




                                           3
Case: 20-50257         Document: 00515914612          Page: 4    Date Filed: 06/25/2021




                                       No. 20-50257


   438 (5th Cir. 2020) (“Hegwood primarily stands for the proposition that
   defendants seeking relief under section 404(b) of the [First Step Act] cannot
   take advantage of changes in the law that have nothing to do with [the Fair
   Sentencing Act of 2010].”).
              Regarding Naranjo’s also contending, for the first time on appeal, that
   the court failed to apply the 2018 Sentencing Guidelines to his motion for
   § 404 relief, we need not decide the standard of review for this claim as he
   fails to show error under any standard, and, in any event, any claimed error
   was harmless. Naranjo faced the same imprisonment range of 360-months-
   to-life under either his original Guidelines calculation or a calculation in
   which the drug offense level reflects the 2018 Guidelines. The court did not
   expressly apply either set of the Guidelines but stated, correctly: “his
   [G]uideline range remains 360 months to life”; and “his [G]uideline range
   did not change”. Moreover, any error in failing to apply the 2018 Guidelines
   was harmless as it had no impact on the Guidelines range. See Fed. R.
   Crim. P. 52(a); see also United States v. Garcia, 655 F.3d 426, 432 (5th Cir.
   2011) (applying harmless-error analysis in reviewing the denial of § 3582(c)
   relief).
              As for Naranjo’s maintaining the court erred because it did not reverse
   his career-offender designation, this claim is foreclosed. See Hegwood, 934
   F.3d at 418–19 (rejecting similar challenge to career-offender enhancement
   in reviewing § 404 motion).
              AFFIRMED.




                                             4